t c memo united_states tax_court dale h santa petitioner v commissioner of internal revenue respondent docket no 27513-09l filed date melanie e marmion for petitioner john d davis for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6015 sec_6320 and sec_6330 petitioner seeks review of respondent’s determination to deny him relief from joint unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure and several_liability under sec_6015 c and f and to sustain the filing of a notice_of_federal_tax_lien nftl with respect to his unpaid federal_income_tax liability for the issues for decision are whether res_judicata bars petitioner’s claim for relief under sec_6015 for if petitioner’s claim for relief under sec_6015 is not barred whether he is entitled to relief from joint_and_several_liability under sec_6015 for and whether the appeals_office abused its discretion in denying petitioner’s request for relief under sec_6015 when it sustained the filing of the nftl findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in oregon when he petitioned this court i background petitioner married rebecca s santa on date during the course of the marriage ms santa who suffered from various addictions sometimes made poor financial decisions and hid those decisions from petitioner for example ms santa opened credit card accounts using post office boxes without petitioner’s knowledge and forged petitioner’s signature to the title to petitioner’s vehicle so that she could sell it to obtain cash during and possibly for some time thereafter petitioner’s relationship with ms santa was off and on and petitioner and ms santa sometimes resided apart because of ms santa’s financial instability petitioner maintained and used a separate bank account petitioner was not aware of the bank accounts that ms santa used during and did not see any of the bank statements for the accounts she used in ms santa withdrew dollar_figure from a profit-sharing account that she owned petitioner did not know of ms santa’s profit-sharing account withdrawal and did not benefit from it petitioner and ms santa filed a joint form_1040 u s individual_income_tax_return for ms santa provided the information the return preparer used to prepare the joint_return ms santa did not provide the preparer information regarding the dollar_figure that she withdrew from the profit-sharing account or regarding wages from several of the jobs that she had during and this income was not reported on the joint_return petitioner did not know at the the parties stipulated that petitioner and ms santa jointly filed a tax_return petitioner testified however that the signature in his name on the return does not appear to be his and that ms santa had previously forged his signature for financial reasons petitioner also testified that he did not recall whether he had signed the return however because the parties stipulated that petitioner and ms santa filed the joint_return and we so find we do not address whether petitioner actually signed the return time the joint_return was filed that ms santa had failed to include the profit-sharing account withdrawal and some of her wage income on the joint_return ii petitioner’s tax_court case on date respondent mailed to petitioner a notice cp-2000 which proposed changes to petitioner and ms santa’s joint return petitioner then filed a form_8857 request for innocent spouse relief form with respect to his joint income_tax_liability for on date respondent issued to petitioner a letter 3661c requesting spouse preliminary determination_letter proposing to deny petitioner relief from joint liability for on date respondent mailed to petitioner and ms santa separate notices of deficiency for the notice_of_deficiency addressed to petitioner did not mention petitioner’s request for relief from joint liability nor did it make a determination regarding that request petitioner and ms santa filed separate petitions disputing respondent’s deficiency determination for in his petition at docket no 11744-05s petition petitioner requested relief from joint_and_several_liability on the grounds that he was unaware that ms santa had withdrawn the funds from her profit-sharing account petitioner did not allege that he was separated from ms santa after filing his petition petitioner had limited correspondence or contact with respondent’s employees or counsel petitioner did not notify the court or respondent’s counsel about any change_of address during the pendency of the case the court set petitioner’s case for trial at the date trial session in st paul minnesota petitioner failed to appear when his case was called from the calendar because he never received the notice scheduling the case for trial on date respondent’s counsel filed a motion to dismiss for lack of prosecution in docket no 11744-05s on date the court entered an order of dismissal and decision granting respondent’s motion and denying petitioner’s claim for relief under sec_6015 although petitioner had not specifically requested relief under any particular subsection of sec_6015 in his petition or alleged that he and ms santa had been separated for more than months or were divorced the court’s order and decision denied petitioner’s claim for relief under sec_6015 c and f iii petitioner’s divorce from ms santa on date ms santa filed a petition for dissolution of marriage without children in the minnesota district_court in her divorce petition ms santa stated that she had separated from petitioner on date petitioner and ms santa divorced on date iv petitioner’s present case on date respondent filed an nftl against petitioner and ms santa for the unpaid joint tax_liability for on date respondent issued to petitioner and ms santa a notice of the nftl filing on date petitioner filed a second form_8857 form for in his form_8857 petitioner stated that he had been living apart from ms santa since date he and ms santa had divorced on date he and ms santa maintained joint accounts in but he had limited or no use of the accounts and ms santa hid all bills from him until collectors would call him at work on date petitioner filed a form request for a collection_due_process or equivalent_hearing with respect to hi sec_2002 tax_liability requesting sec_6015 relief and an offer-in- compromise in a letter dated date petitioner wrote that w e have been separated since and finally divorce d on date tax examiner diana kmit prepared workpapers with respect to petitioner’s request for relief from his joint liability for tax examiner kmit preliminarily proposed to grant petitioner relief under sec_6015 continued on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the filing of the nftl on the grounds that petitioner’s sec_6015 request had been denied and that he had submitted no financial information that could be used to determine whether any collection alternative would have been appropriate continued for the portion of petitioner’s joint liability that is attributable to the nonrequesting spouse’s wages tax examiner kmit’s workpapers further state that ms santa stated that petitioner was aware she withdrew the profit sharing just not how much however tax examiner kmit rejected ms santa’s statement because in exam work papers ms santa states full amount of her profit sharing was deposited into joint checking the exam workpapers in turn state that ms santa did state that the full amount of the profit sharing distribution was deposited into the joint checking account and that she had full control of the account tax examiner kmit concluded that petitioner had actual knowledge of ms santa’s withdrawal from her profit-sharing account and thus was not eligible for relief from the joint liability arising from that transaction under sec_6015 c and f the notice_of_determination does not explain why the appeals_office denied petitioner’s sec_6015 request the administrative record however reveals that on date appeals officer gloria l griffin wrote in an appeals transmittal and case memo that petitioner has not provided any information which would qualify for relief of liability under sec b c or f it appears that petitioner has already had the opportunity to appear in tax_court on this issue it appears that the tax_court has made a ruling on the sec_6015 issue as it pertains to petitioner on date petitioner mailed to this court his petition petition contesting respondent’s determination in the petition petitioner stated that he and ms santa were separated in but filed jointly the only contention petitioner makes in the petition is that he should be granted sec_6015 relief for the portion of his tax_liability attributable to ms santa’s withdrawal from her profit-sharing account and her unreported wages opinion because respondent denied petitioner’s timely sec_6015 request in a final notice_of_determination after conducting a sec_6320 hearing we would ordinarily have jurisdiction to review respondent’s denial of his sec_6015 request either pursuant to sec_6320 and sec_6330 or pursuant to sec_6015 see gray v commissioner t c ___ ___ slip op pincite date sec_1_6015-7 income_tax regs we first address petitioner’s claim for relief pursuant to sec_6015 i review pursuant to sec_6015 a sec_6015 elections and request sec_1 generally generally married taxpayers who file a joint federal_income_tax return are jointly and severally liable for the tax reported or reportable on the return sec d 114_tc_276 sec_6015 allows a spouse to obtain relief from joint_and_several_liability in certain circumstances sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 dealing with relief from liability for an understatement_of_tax with respect to a joint_return sec_6015 provides that an eligible spouse may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 dealing with relief from joint_and_several_liability for taxpayers who are no longer married are legally_separated or are no longer living together if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 petitioner seeks relief from the portion of his joint liability for arising from ms santa’s withdrawal from her profit-sharing account and her unreported wages because we find that petitioner is entitled to the full relief that he seeks under sec_6015 we will address only petitioner’s claim for relief under that section sec_6015 under sec_6015 if the requesting spouse is either no longer married to the nonrequesting spouse legally_separated from the nonrequesting spouse or not a member of the same household as the nonrequesting spouse during the 12-month_period ending on the date such election is filed the requesting spouse may seek to limit his or her liability for a deficiency as provided in sec_6015 sec_6015 a i a requesting spouse may request sec_6015 relief any time after a deficiency is asserted but no later than two years after the date on which the secretary has begun collection activities with respect to the requesting spouse sec_6015 sec_6015 provides that in general any item giving rise to a deficiency on a joint_return is allocated to the spouses as if they had filed separate returns sec_6015 the requesting spouse is liable only for his or her proportionate share of the deficiency that results from such allocation sec_6015 if an item giving rise to a deficiency provided a tax_benefit on the joint_return to the nonrequesting spouse the item is allocated to the nonrequesting spouse sec_6015 121_tc_73 the requesting spouse bears the burden of establishing the amount of the deficiency allocable to him or her sec_6015 relief under sec_6015 is not available where the commissioner proves that the requesting spouse had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency which is not allocable to such individual sec_6015 actual knowledge is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof 115_tc_183 aff’d 282_f3d_326 5th cir in the case of omitted income the requesting spouse must have had an actual and clear awareness of the omitted income see id see also sec_1_6015-3 income_tax regs the commissioner bears the burden of showing that the requesting spouse had actual knowledge when signing the return of any item giving rise to the deficiency sec_6015 sec_1_6015-3 income_tax regs judicial review under sec_6015 under sec_6015 the requesting spouse may petition this court to review a denial of relief from joint_and_several_liability from the earlier of the date that the secretary mails to the requesting spouse a final_determination letter or the date which is six months after the date that the requesting spouse elected relief under sec_6015 or c or requested relief under sec_6015 see sec_6015 sec_1_6015-7 income_tax regs the requesting spouse relief is also unavailable in certain situations involving fraud see sec_6015 d c must petition the court within days after the date on the final_determination letter see sec_6015 sec_1_6015-7 income_tax regs we apply a de novo standard and scope of review to a requesting spouse’s election under sec_6015 or c or request for relief under sec_6015 see 705_f3d_980 9th cir aff’g tcmemo_2010_134 132_tc_203 we have jurisdiction in this case under sec_6015 because petitioner petitioned this court within days of receiving a final notice_of_determination with respect to his request for relief under sec_6015 see sec_6015 sec_1_6015-7 income_tax regs b whether res_judicata bars petitioner’s sec_6015 claim when a court of competent jurisdiction enters a final judgment on the merits of a cause of action the doctrine_of res_judicata if properly and timely invoked binds the parties to the judgment as to all matters that were or could have been litigated and decided in the proceedings see 333_us_591 104_tc_221 50_tc_963 the doctrine promotes judicial economy by precluding repetitious lawsuits see commissioner v sunnen u s pincite gustafson v commissioner 97_tc_85 federal income taxes are determined annually with each year being a separate cause of action res_judicata is applied to bar subsequent proceedings involving the same tax_year commissioner v sunnen u s pincite common_law principles of res_judicata generally bar a party to a prior proceeding for the same tax_year from seeking relief from joint_and_several_liability regardless of whether the party raised the claim in the prior proceeding 116_tc_272 however because res_judicata is an affirmative defense that must be pleaded in the answer respondent bears the burden of proving that petitioner’s sec_6015 claim is precluded under the doctrine_of res_judicata see rule sec_39 sec_142 91_tc_14 sec_6015 limits the common_law doctrine_of res_judicata as it applies to claims for relief under sec_6015 under sec_6015 res_judicata bars a taxpayer from requesting relief from joint_and_several_liability if such relief was an issue in the prior proceeding or the court decides that the taxpayer participated meaningfully in the prior proceeding sec_6015 see 138_tc_54 134_tc_156 vetrano v commissioner t c pincite sec_1_6015-1 income_tax regs petitioner bears the burden of proving that he did not participate meaningfully in the prior litigation within the meaning of sec_6015 see deihl v commissioner t c pincite monsour v commissioner tcmemo_2004_190 88_tcm_144 petitioner contends that res_judicata should not preclude his sec_6015 claim because he did not specifically plead or otherwise request relief under sec_6015 in his petition and he was ineligible for relief under sec_6015 at that time petitioner’s form_8857 is not in the record petitioner’s petition filed date does not invoke sec_6015 or allege that petitioner and ms santa were separated at that time the order of dismissal and decision in the tax_court case is dated date respondent contends that several of petitioner’s statements show that he was eligible for relief under sec_6015 during the pendency of the tax_court case in a letter dated date petitioner wrote that w e have been separated since and finally divorce d on petitioner’s form_8857 he stated that he had been married to and living apart from ms santa since date and that he had been divorced from ms santa since date in his petition petitioner stated that w e were separated in but filed jointly however petitioner testified that his relationship with ms santa was off and on in and ms santa stated in her divorce petition filed in the minnesota district_court that she separated from petitioner on date on brief petitioner explains his previous statements that he separated from ms santa in or by stating that he and ms santa had lived together sporadically since that time and were thus not living apart within the meaning of sec_6015 during the pendency of the tax_court case additionally petitioner’s contention that he and ms santa were not living apart within the meaning of sec_6015 is supported by ms santa’s statement that she separated from petitioner on date other than petitioner’s own statements which we find to be inconclusive respondent has introduced no evidence showing that petitioner and ms santa were separated for months at any time before the entry of decision in the tax_court case see sec_6015 a i in deihl v commissioner t c pincite we held that for purposes of sec_6015 an election under sec_6015 shall not be deemed to have been an issue in a prior proceeding where the requesting spouse’s original request for relief under sec_6015 did not specifically invoke sec_6015 and the requesting spouse was ineligible to make an election under sec_6015 at the time like the taxpayer in deihl petitioner did not specifically invoke sec_6015 in his petition and respondent has not shown that petitioner was eligible to elect relief under sec_6015 when he first requested relief under sec_6015 and when he filed his petition because respondent has neither shown that sec_6015 was in issue in the tax_court case nor shown that petitioner was eligible to elect relief under sec_6015 during the pendency of that case respondent has failed to show that petitioner litigated or could have litigated his claim for relief under sec_6015 in the tax_court case accordingly we conclude that sec_6015 does not bar petitioner from asserting his claim for relief under sec_6015 in this proceeding see commissioner v sunnen u s pincite hemmings v commissioner t c pincite sec_1_6015-1 income_tax regs res_judicata bars relief under sec_6015 only where sec_6015 relief was at issue in the prior proceeding or the requesting spouse meaningfully participated and could have raised relief under sec_6015 in the prior proceeding emphasis added c petitioner’s claim for relief under sec_6015 the parties agree that petitioner is eligible to elect relief under sec_6015 because he and ms santa divorced on date see sec c a i the parties also agree that the funds that ms santa withdrew from the profit-sharing account and her unreported wages are properly allocable to her see sec_6015 the parties disagree however as to whether petitioner actually knew that ms santa withdrew the funds from the profit-sharing account when he signed the return see sec_6015 respondent contends that petitioner knew that ms santa had withdrawn the funds from the profit-sharing account when he signed the return because ms santa had deposited the proceeds into a joint account that she shared with petitioner however respondent has introduced no evidence to support his contentions moreover petitioner credibly testified that he maintained his own although we asked the parties to brief the merits of petitioner’s claim for relief under sec_6015 respondent failed to address this issue in his opening brief we could treat respondent’s failure to address petitioner’s claim for relief under sec_6015 in his opening brief as a concession or abandonment of the issue see rule sec_123 b e 117_tc_183 n misle v commissioner tcmemo_2000_322 80_tcm_518 we choose instead to decide the issue on the merits see eg stanwyck v commissioner tcmemo_2012_180 103_tcm_1955 amerisouth xxxii ltd v commissioner tcmemo_2012_67 103_tcm_1324 additionally respondent never addressed the issue of whether petitioner knew that ms santa had unreported wage income when he signed the return we conclude that respondent conceded this issue at trial petitioner’s counsel objected to the introduction of any out-of-court continued bank account during and that he had no knowledge of ms santa’s use of any particular bank account or accounts we hold that petitioner has satisfied all requirements for relief under sec_6015 on the portion of the deficiency allocable to ms santa under sec_6015 and that respondent has failed to prove that petitioner knew of ms santa’s omitted income when he signed the return see sec_6015 sec_1_6015-3 income_tax regs ii review pursuant to sec_6320 and sec_6330 sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer fails to pay the internal_revenue_service is authorized to file an nftl with respect to taxpayers who have outstanding tax_liabilities and fail to pay after notice_and_demand sec_6323 sec_6320 requires the continued statements of ms santa appearing in the administrative record respondent’s counsel conceded that any such statements would be hearsay accordingly we admitted the administrative record into evidence subject_to petitioner’s hearsay objection see fed r evid nevertheless respondent relies on this hearsay evidence from the administrative record in his reply brief we reject respondent’s attempt to rely on hearsay evidence secretary to send written notice to the taxpayer of the filing of an nftl and of the taxpayer’s right to an administrative hearing on the matter the conduct and the scope of sec_6320 hearings are governed by sec_6330 d other than paragraph b e and g sec_6320 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 the taxpayer is precluded however from raising an issue at a sec_6320 hearing if the issue was raised and considered at a previous administrative or judicial proceeding and the taxpayer participated meaningfully in that proceeding sec_6330 121_tc_111 following the hearing the appeals_office must issue a notice_of_determination regarding the validity of the nftl pursuant to sec_6320 and sec_6330 we have jurisdiction to review the appeals office’s determination see 125_tc_301 aff’d 469_f3d_27 1st cir where as here the underlying tax_liability is not properly at issue we review the administrative determination of the the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 appeals_office for abuse_of_discretion 117_tc_183 114_tc_604 114_tc_176 in reviewing for abuse_of_discretion we must uphold the appeals office’s determination unless it is arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c pincite taylor v commissioner tcmemo_2009_27 97_tcm_1109 see also 568_f3d_710 9th cir ‘abuse of discretion occurs when a decision is based on an erroneous view of the law or a clearly erroneous assessment of the facts ’ quoting 447_f3d_706 9th cir aff’g in part tcmemo_2006_166 because we conclude that petitioner is entitled to relief under sec_6015 and petitioner raised no other issues in his petition we need not decide whether the appeals_office otherwise erred in sustaining the filing of the nftl we have considered the parties’ remaining arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit because it is unclear whether any portion of the outstanding liability is attributable to petitioner and to reflect the foregoing decision will be entered under rule
